DETAILED ACTION
Response to Amendment
	The Amendment filed April 29, 2022 has been entered. Claims 1, 3-8, and 10-21 remain pending in the application. Claims 2 and 9 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed February 1, 2022.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over D’Eliseo et al. (US 2021/0182207) and Hutchinson et al. (US 2018/0336127).
Regarding claim 1, D’Eliseo et al. disclose: 
A memory system comprising: 
a memory device (FIG. 1 Non-volatile storage media 109; [0037] a managed NAND device that stores data in TLC NAND flash memory)…and 
a controller suitable for storing data (FIG. 1 Controller 107), inputted in response to a write command received from a host ([0041] During operation, controller 107 receives various commands from host 101. These commands can include a read command or a write command; [0056] The controller of the computer system can communicate with a controller of the memory sub-system to perform operations such as reading data, writing data, or erasing data at memory components and other such operations)…
wherein the controller generates and manages a bitmap table (FIG. 1 Bit Map 117) indicating order information of the inputted data according to the type of the write command ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109); [0046] If the received logical address is not in a sequential range as determined by bit map 117, then controller 107 loads a new chunk 115 into volatile memory 106 from mapping table 111. The physical address is determined using the new chunk 115. In one embodiment, when the new chunk 115 is loaded, pivot table 119 and/or bit map 117 are updated), and
wherein the order information indicates whether or not the inputted data are in a fixed order (FIG. 4; [0060] Bit map 402 includes bit values that correspond to a bit index 0, 1, 2, . . . , 127. In one example, bit map 402 corresponds to a range of logical addresses from LBA 0 to LBA 127. Each bit value indicates whether the corresponding LBA address is within a sequential range. For example, bit values for bit index 7 to 97 are set high to 1, which indicates that LBA 7 to LBA 97 are within sequential range 202. Bit values for the other LBA addresses within the range LBA 0 to LBA 127 are set low to 0, which indicates that the other LBA addresses are outside of sequential range 202).
D’Eliseo et al. does not appear to explicitly teach a memory device “…comprising a plurality of pages” and storing data “in corresponding pages among the plurality of pages.” However, Hutchinson et al. disclose:
…comprising a plurality of pages…in corresponding pages among the plurality of pages…([0004] Using flash memory as an example, data is written to flash memory in units called pages, which are made up of multiple memory cells)
D’Eliseo et al. and Hutchinson et al. are analogous art because D’ Eliseo et al. teach
bit maps for determining sequential memory addresses and Hutchinson et al. teach locality
grouping during garbage collection.
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of D’ Eliseo et al. and
Hutchinson et al. before him/her, to modify the teachings of D’Eliseo et al. with the Hutchinson
teachings of et al. because understanding that data is stored in flash memory at the level of a
page would enable the a more granular view of the data to be used in the bit map storing
sequential write information.
Regarding claim 3, D’Eliseo et al. further disclose: 
The memory system of claim 1, wherein the controller sets bits, corresponding to the corresponding pages in the bitmap table, to the same logic level in response to a first type of the write command indicating that the inputted data are in the fixed order with respect to a previous data (FIG. 4; [0060] For example, bit values for bit index 7 to 97 are set high to 1, which indicates that LBA 7 to LBA 97 are within sequential range 202).
Regarding claim 4, D’Eliseo et al. further disclose: 
The memory system of claim 3, wherein the controller sets a first bit and the other bits of the bits, corresponding to the corresponding pages in the bitmap table, to different logic levels in response to a second type of the write command indicating that the inputted data are in the fixed order regardless of the previous data (FIG. 4[0060] Bit values for the other LBA addresses within the range LBA 0 to LBA 127 are set low to 0, which indicates that the other LBA addresses are outside of sequential range 202).
Regarding claim 5, D’Eliseo et al. further disclose: 
The memory system of claim 4, wherein the logic levels of set bits for the first type of write command is different than the logic levels of set bits for the second type of write command (FIG. 4; [0060]).
Regarding claim 6, Hutchinson et al. further disclose: 
The memory system of claim 1, wherein the controller detects a target page among the plurality of pages, and migrates data of a detected target page to another page among the plurality of pages ([0004] The process of garbage collection reads and re-writes the pages with valid data from the first block into a second block and then erases the first block; [0018] each garbage collection request specifies a source unit; in response to receiving a garbage collection request of the plurality of garbage collection requests, performing one or more operations for a garbage collection read, including: identifying one or more sequences of valid data in the source unit, wherein each identified sequence of valid data has a length selected from a set of predefined lengths, the set including a first length, a second length, and a third length; and for each respective sequence of the one or more sequences of valid data in the source unit, transferring the respective sequence to a respective queue of a plurality of queues, in accordance with the length of the respective sequence; and after performing the one or more operations for the garbage collection read, performing one or more operations for a garbage collection write, including: identifying full respective queues for writing to a destination unit; and writing from the full respective queues to the destination unit).
Regarding claim 7, D’Eliseo et al. further disclose: 
The memory system of claim 6, wherein the controller checks the logic level of a bit corresponding to the detected target page in the bitmap table, and detects, as another target page, a page adjacent to the detected target page, based on the check result ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)).
Regarding claim 8, D’Eliseo et al. disclose: 
A controller comprising: 
an address map management component (FIG. 1 Logical-to-Physical Mapping Table 111) suitable for managing an address map table indicating relationships between logical addresses of write data and physical addresses…in which the write data are stored ([0042] Mapping table 111 stores a physical address corresponding to each logical address for the data storage capacity of non-volatile storage media 109)…
a bitmap management component (FIG. 1 Controller 107) suitable for setting bits indicating order information of the write data based on the type of a write command, and managing a bitmap table (FIG. 1 Bit Map 117) indicating the relationships between the set bits of the write data and…in which the write data are stored ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109); [0046] If the received logical address is not in a sequential range as determined by bit map 117, then controller 107 loads a new chunk 115 into volatile memory 106 from mapping table 111. The physical address is determined using the new chunk 115. In one embodiment, when the new chunk 115 is loaded, pivot table 119 and/or bit map 117 are updated); and 
a background control component suitable for performing a…operation…based on the bitmap table ([0102] firmware (e.g., firmware 104) containing instructions configured to instruct the controller to: receive a command including the first logical address; determine, based on the first bit of the bit map, whether the first logical address is in a sequential range; and in response to determining that the first logical address is in the sequential range, determine a first physical address for the non-volatile storage media that corresponds to the first logical address),
wherein the bitmap management component sets bits of the bitmap table, corresponding to the pages in which the write data are stored, to a first logic level in response to a first type of the write command indicating that the write data are in a fixed order with respect to a previous data (FIG. 4; [0060] Bit map 402 includes bit values that correspond to a bit index 0, 1, 2, . . . , 127. In one example, bit map 402 corresponds to a range of logical addresses from LBA 0 to LBA 127. Each bit value indicates whether the corresponding LBA address is within a sequential range. For example, bit values for bit index 7 to 97 are set high to 1, which indicates that LBA 7 to LBA 97 are within sequential range 202).
D’Eliseo et al. do not appear to explicitly teach logical addresses “…of pages,” write data stored “among a plurality of pages,” and “a background operation on the plurality of pages.” However, Hutchinson et al. disclose:
…of pages…among a plurality of pages ([0004] Using flash memory as an example, data is written to flash memory in units called pages, which are made up of multiple memory cells); 
… a background operation on the plurality of pages ([0004] The process of garbage collection reads and re-writes the pages with valid data from the first block into a second block and then erases the first block; [0018] each garbage collection request specifies a source unit; in response to receiving a garbage collection request of the plurality of garbage collection requests, performing one or more operations for a garbage collection read, including: identifying one or more sequences of valid data in the source unit, wherein each identified sequence of valid data has a length selected from a set of predefined lengths, the set including a first length, a second length, and a third length; and for each respective sequence of the one or more sequences of valid data in the source unit, transferring the respective sequence to a respective queue of a plurality of queues, in accordance with the length of the respective sequence; and after performing the one or more operations for the garbage collection read, performing one or more operations for a garbage collection write, including: identifying full respective queues for writing to a destination unit; and writing from the full respective queues to the destination unit).
The motivation for combining is based on the same rational presented for rejection of
independent claim 1.
Regarding claim 10, D’Eliseo et al. further disclose: 
The controller of claim 8, wherein, while setting the bits of the bitmap table, corresponding to the pages in which the write data are stored, to the first logic level, the bitmap management component sets a first bit of the bits to a second logic level different from the first logic level, in response to a second type of the write command indicating that the write data are in a fixed order without regard to the previous data (FIG. 4; [0060] For example, bit values for bit index 7 to 97 are set high to 1, which indicates that LBA 7 to LBA 97 are within sequential range 202).
Regarding claim 11, Hutchinson et al. further disclose: 
The controller of claim 8, wherein the background control component detects a target page among the plurality of pages, and migrates data of the detected target page to another page among the plurality of pages ([0004] The process of garbage collection reads and re-writes the pages with valid data from the first block into a second block and then erases the first block; [0018] each garbage collection request specifies a source unit; in response to receiving a garbage collection request of the plurality of garbage collection requests, performing one or more operations for a garbage collection read, including: identifying one or more sequences of valid data in the source unit, wherein each identified sequence of valid data has a length selected from a set of predefined lengths, the set including a first length, a second length, and a third length; and for each respective sequence of the one or more sequences of valid data in the source unit, transferring the respective sequence to a respective queue of a plurality of queues, in accordance with the length of the respective sequence; and after performing the one or more operations for the garbage collection read, performing one or more operations for a garbage collection write, including: identifying full respective queues for writing to a destination unit; and writing from the full respective queues to the destination unit).
Regarding claim 12, D’Eliseo et al. further disclose: 
The controller of claim 11, wherein the background control component checks the logic level of a bit corresponding to the detected target page in the bitmap table, and detects, as another target page, a page adjacent to the detected target page, based on the check result ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)).
Regarding claim 13, D’Eliseo et al. further disclose: 
The controller of claim 12, wherein, when the bit corresponding to the detected target page has a first logic level, the background control component detects, as a first target page, a page adjacent to the detected target page in a first direction, and checks the logic level of a bit corresponding to the first target page in the bitmap table ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)).
Regarding claim 14, D’Eliseo et al. further disclose: 
The controller of claim 13, wherein, until the bit corresponding to the first target page is a second logic level, the background control component continues to detect, as the first target page, pages adjacent to the first target page in the first direction ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)).
Regarding claim 15, D’Eliseo et al. further disclose: 
The controller of claim 12, wherein, regardless of the logic level of the bit corresponding to the detected target page, the background control component checks the logic level of a bit, corresponding to a page adjacent to the detected target page in a second direction, in the bitmap table ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)).
It would be obvious to one skilled in the art at the time of the effective filing date of the claimed invention to check both directions in the bit map after receiving a bit corresponding to the detected page in order to locate all the sequential pages associated with the target page.
Regarding claim 16, D’Eliseo et al. further disclose: 
The controller of claim 15, wherein, when the bit corresponding to the page adjacent in the second direction has the first logic level, the background control component detects, as a second target page, the page adjacent in the second direction ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)).
Regarding claim 17, D’Eliseo et al. further disclose: 
The controller of claim 16, wherein, until the bit corresponding to the page adjacent in the second direction is the second logic level, the background control component continues to detect, as the second target page, pages adjacent to the detected target page in the second direction ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)).
Regarding claim 18, D’Eliseo et al. disclose: 
An operation method of a controller, comprising: 
detecting a target ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109))…
checking the logic level of a bit corresponding to the detected target (FIG. 1 Bit Map 117; [0060] Bit map 402 includes bit values that correspond to a bit index 0, 1, 2, . . . , 127. In one example, bit map 402 corresponds to a range of logical addresses from LBA 0 to LBA 127. Each bit value indicates whether the corresponding LBA address is within a sequential range. For example, bit values for bit index 7 to 97 are set high to 1, which indicates that LBA 7 to LBA 97 are within sequential range 202. Bit values for the other LBA addresses within the range LBA 0 to LBA 127 are set low to 0, which indicates that the other LBA addresses are outside of sequential range 202); and
detecting, as another target…a…adjacent to the detected target…based on the check result ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)), 
wherein the bitmap table (FIG. 1 Bit Map 117) indicates order information of inputted data according to a type of a write command ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109); [0046] If the received logical address is not in a sequential range as determined by bit map 117, then controller 107 loads a new chunk 115 into volatile memory 106 from mapping table 111. The physical address is determined using the new chunk 115. In one embodiment, when the new chunk 115 is loaded, pivot table 119 and/or bit map 117 are updated), and 
wherein the order information indicates whether or not the inputted data are in a fixed order (FIG. 4; [0060] Bit map 402 includes bit values that correspond to a bit index 0, 1, 2, . . . , 127. In one example, bit map 402 corresponds to a range of logical addresses from LBA 0 to LBA 127. Each bit value indicates whether the corresponding LBA address is within a sequential range. For example, bit values for bit index 7 to 97 are set high to 1, which indicates that LBA 7 to LBA 97 are within sequential range 202. Bit values for the other LBA addresses within the range LBA 0 to LBA 127 are set low to 0, which indicates that the other LBA addresses are outside of sequential range 202).
D’Eliseo et al. does not appear to explicitly teach a “page among a plurality of pages.” However, Hutchinson et al. disclose:
…page among a plurality of pages ([0004] Using flash memory as an example, data is written to flash memory in units called pages, which are made up of multiple memory cells);
The motivation for combining is based on the same rational presented for rejection of
independent claim 1.
Regarding claim 19, D’Eliseo et al. further disclose: 
The operation method of claim 18, wherein the detecting of the page adjacent to the detected target page as the target page ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109)) comprises: 
when the bit corresponding to the detected target page is a first logic level (FIG. 4; [0060] Bit map 402 includes bit values that correspond to a bit index 0, 1, 2, . . . , 127. In one example, bit map 402 corresponds to a range of logical addresses from LBA 0 to LBA 127. Each bit value indicates whether the corresponding LBA address is within a sequential range. For example, bit values for bit index 7 to 97 are set high to 1, which indicates that LBA 7 to LBA 97 are within sequential range 202), 
detecting, as a first target page, a page adjacent to the detected target page in a first direction (FIG. 4; [0045]); 
checking the logic level of a bit corresponding to the first target page in the bitmap table (FIG. 4; [0045]); and 
continuing to detect, as the first target page, pages adjacent to the first target page in the first direction, until the bit corresponding to the first target page is a second logic level (FIG. 4; [0045]; It would be obvious to one skilled in the art before the effective filing date of the claimed invention to check each adjacent bit in the bit map until a bit is found that is not in the sequential range associated with the first target page in order to find all pages in the associated sequence).
Regarding claim 20, D’Eliseo et al. further disclose: 
The operation method of claim 19, wherein the detecting of the page adjacent to the detected target page as the target page comprises: 
checking the logic level of a bit, corresponding to a page adjacent to the detected target page in a second direction, in the bitmap table (FIG. 4; [0045]; It would be obvious to one skilled in the art before the effective filing date of the claimed invention to check both directions in the bit map after receiving a bit corresponding to the detected page in order to locate all the sequential pages associated with the target page); 
detecting the page adjacent in the second direction as a second target page, when the bit corresponding to the page adjacent in the second direction is the first logic level (FIG. 4; [0045]); and 
continuing to detect, as the second target page, pages adjacent to the detected target page in the second direction, until the bit corresponding to the page adjacent in the second direction is the second logic level (FIG. 4; [0045]; It would be obvious to one skilled in the art before the effective filing date of the claimed invention to check each adjacent bit in the bit map until a bit is found that is not in the sequential range associated with the first target page in order to find all pages in the associated sequence).
Regarding claim 21, D’Eliseo et al. disclose: 
A memory system comprising: 
a memory device (FIG. 1 Non-volatile storage media 109; [0037] a managed NAND device that stores data in TLC NAND flash memory)…and 
a memory controller suitable for (FIG. 1 Controller 107): 
receiving multiple pieces of write data associated with a write command from a host ([0041] During operation, controller 107 receives various commands from host 101. These commands can include a read command or a write command; [0056] The controller of the computer system can communicate with a controller of the memory sub-system to perform operations such as reading data, writing data, or erasing data at memory components and other such operations); 
storing the multiple pieces of the write data in corresponding pages among the plurality of pages ([0056]; flash memory comprises a plurality of pages as taught by Hutchinson below); 
generating a bitmap table (FIG. 1 Bit Map 117) based on the type of the write command, the bitmap table including multiple bits respectively corresponding to the multiple pieces or write data, each bit indicating whether or not the corresponding piece of write data is to be processed after a previous piece of write data is processed ([0045] controller 107 uses bit map 117 as described above to determine whether the received logical address is in a sequential range (e.g., the data has been previously written in a sequence in non-volatile storage media 109); [0046] If the received logical address is not in a sequential range as determined by bit map 117, then controller 107 loads a new chunk 115 into volatile memory 106 from mapping table 111. The physical address is determined using the new chunk 115. In one embodiment, when the new chunk 115 is loaded, pivot table 119 and/or bit map 117 are updated); 
selecting a target page for a…operation among the corresponding pages, and one or more pages adjacent to the target page, using the bitmap table, bits of the bitmap tables of the target and adjacent pages having the same respective values ([0102] firmware (e.g., firmware 104) containing instructions configured to instruct the controller to: receive a command including the first logical address; determine, based on the first bit of the bit map, whether the first logical address is in a sequential range; and in response to determining that the first logical address is in the sequential range, determine a first physical address for the non-volatile storage media that corresponds to the first logical address);…
wherein the multiple bits of the bitmap table are set to a first logic level in response to a first type of the write command indicating that the corresponding piece of write data are in a fixed order with respect to a previous piece of write data (FIG. 4; [0060] Bit map 402 includes bit values that correspond to a bit index 0, 1, 2, . . . , 127. In one example, bit map 402 corresponds to a range of logical addresses from LBA 0 to LBA 127. Each bit value indicates whether the corresponding LBA address is within a sequential range. For example, bit values for bit index 7 to 97 are set high to 1, which indicates that LBA 7 to LBA 97 are within sequential range 202).
D’Eliseo et al. does not appear to explicitly teach a memory device “…including a plurality of pages” and storing data “in corresponding pages among the plurality of pages…a background operation…performing the background operation on the target and adjacent pages.” However, Hutchinson et al. disclose:
…including a plurality of pages ([0004] Using flash memory as an example, data is written to flash memory in units called pages, which are made up of multiple memory cells); and 
…in corresponding pages among the plurality of pages ([0004]); 
…a background operation…performing the background operation on the target and adjacent pages ([0004] The process of garbage collection reads and re-writes the pages with valid data from the first block into a second block and then erases the first block; [0018] each garbage collection request specifies a source unit; in response to receiving a garbage collection request of the plurality of garbage collection requests, performing one or more operations for a garbage collection read, including: identifying one or more sequences of valid data in the source unit, wherein each identified sequence of valid data has a length selected from a set of predefined lengths, the set including a first length, a second length, and a third length; and for each respective sequence of the one or more sequences of valid data in the source unit, transferring the respective sequence to a respective queue of a plurality of queues, in accordance with the length of the respective sequence; and after performing the one or more operations for the garbage collection read, performing one or more operations for a garbage collection write, including: identifying full respective queues for writing to a destination unit; and writing from the full respective queues to the destination unit).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.






Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
Applicant’s remarks have been fully considered. However, the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over D’Eliseo et al. and Hutchinson et al. is determined to be proper and is, therefore, maintained.
Regarding the substance of the examiner’s obviousness rejection as argued on pages 14-15 of the remarks, the requirements for obviousness are discussed in MPEP § 2142, the requirements for giving claims their broadest reasonable interpretation in lights of the specification are discussed in MPEP § 2111, and the requirements for determining the plain meaning of a terms are discussed in MPEP § 2111.01..
Applicant argues that D’Eliseo fails to teach the claim 1 limitation “wherein the order information indicates whether or not the inputted data are in a fixed order” (remarks pages 14-15). D’Eliseo discloses a bit map table that includes bit values corresponding to a range of logical addresses. The bit values indicate whether the or not each particular logical address was written sequentially written (see paragraphs [0026], [0029]-[0030]). D’Eliseo also teach that the a sequential range is a set of consecutive LBA addresses (paragraph [0023]). Sequentially written addresses are addresses written in a certain prescribed order. The order of the sequence of addresses in a sequential set of addresses matters. Therefore, the teachings of D’Eliseo disclose “wherein the order information indicates whether or not the inputted data are in a fixed order.”
The rejection of claim 1 as obvious over D’Eliseo et al. and Hutchinson et al. is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY A WARREN/Primary Examiner, Art Unit 2137